Citation Nr: 1214335	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  96-46 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for a cervical spine disability (neck), to include as secondary to service-connected left knee disability. 

3.  Entitlement to service connection for Brown-Sequard syndrome, claimed as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to November 1982.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court endorsed an October 2011 joint motion for remand, vacated the portion of the March 2011 Board decision that denied the claim for service connection for MS, and remanded the matter for compliance with the instructions in the joint motion.  The Board also denied a rating in excess of 10 percent for left knee chondromalacia patella and granted a 10 percent, but no higher, rating for left knee instability.  The Veteran abandoned these issues on appeal to the Court and they are not presently before the Board.  

In March 2011, this matter came before the Board of Veterans' Appeals (Board) on appeal from a July 1996 rating decision of the RO in Atlanta, Georgia, which denied service connection for MS.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The appeal as to service connection for a cervical spine disability and Brown-Sequard syndrome is REMANDED to the RO.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's present contentions that he had MS symptoms during service or within seven years of separation from service are not credible.

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran has multiple sclerosis that is due to any incident or event in active military service, or that he manifested multiple sclerosis or symptoms reasonably attributed thereto within seven years after separation from service.


CONCLUSION OF LAW

MS was not incurred in or aggravated by service, nor may multiple sclerosis be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011). 

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as multiple sclerosis, become manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a). 

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran is seeking entitlement to service connection for multiple sclerosis on the basis that he manifested symptoms of the disability either during service or during the seven year presumptive period for multiple sclerosis as a chronic disability under 38 C.F.R. § 3.307.  

The service treatment records do not contain any complaints, treatment, or diagnosis of multiple sclerosis, and the preponderance of the post-service treatment records reflect that the Veteran was first diagnosed with multiple sclerosis many years after he was separated from service.  Several post-service treatment records, particularly from the Georgia Department of Corrections, reflect that the Veteran was diagnosed with multiple sclerosis in 1993; however, the Board finds that the evidence shows the Veteran was first diagnosed with multiple sclerosis in May 1994. 

In May 1993, the Veteran was admitted to the hospital for a thoracic discectomy after being diagnosed with a herniated nucleus pulposus.  At that time, the Veteran presented for treatment complaining of decreased motor function in the right lower extremity and decreased sensation in the left lower extremity.  He reported initially noticing these symptoms after lifting weights one month prior.  See private treatment records dated April and May 1993.  In September 1993, the Veteran reported that his strength was essentially back to normal and that he had no sensory deficits.  However, he reported having dizziness, which was thought to be orthostatic hypotension, vertigo, and unsteadiness, which he reported noting four weeks prior.  Because these symptoms were not thought to be related to the Veteran's thoracic spine condition, he was referred to neurology for a consultation.  See September 1993 private treatment records. 

A May 1994 treatment record reflects that the Veteran was referred to neurology for possible multiple sclerosis, noting the Veteran's previous symptoms of dizziness, diplopia, and unsteadiness.  The examining physician noted that several studies were ordered, including an MRI of the head, which revealed multiple plaques in the cortex and brainstem consistent with multiple sclerosis.  See private treatment records dated May 1994. 

The Veteran has asserted that, while he was not diagnosed with multiple sclerosis until after service, he first manifested symptoms of the disability while on active duty, as he suffered sporadic episodes of imbalance, dizziness, seeing spots, and blackouts.  In his original claim, the Veteran stated that his MS was diagnosed in 1992 but shown to be extant from about 1969.  In his August 1996 Notice of Disagreement, he asserted that the quantity and magnitude of the scars in his brain and spinal cord were of such severity and age that they could only have come from an earlier time in his life.  The Veteran claimed that his "drunken gait" mild emotional impairment and personality changes were evidence that his MS manifested during service.  He contended that the doctors he had seen, including a Dr. B., indicated that the Veteran had been afflicted with MS since his early twenties.  He also submitted a treatise article in support of his claim.  The Veteran argued that MS can result in impaired judgment, which led to his discharge from the military, and symptoms that appeared to be alcohol related.  

It appears that the Veteran contends that his use of alcohol was an indication of the MS or somehow caused by MS in service.

The Veteran has offered no competent basis for knowing that his lack of judgment and alcohol abuse were a mask MS symptoms.  He asserted that he attributed his problems with imbalance to his alcohol use and left knee problems but that he now knows his symptoms were due to MS again in January 2006 and April 2007.  In support of his claim, the Veteran has also asserted that an MRI showed spots on his brain and spinal cord of such magnitude, quantity, severity, and age that they could have come from an earlier date.  See August 1996 Notice of Disagreement.  The Veteran's October 1996 Form 9 is repetitive of these contentions.  The Veteran also argued that he began experiencing MS related sexual dysfunction as early as 1979-1980, during service.  He reported seeing spots, dizziness, lack of judgment, and vision problems with field of vision problems in the 1980-81 time period.  

With respect to the Veteran's contentions that he has experienced MS symptoms since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, the statements submitted by the Veteran, which purport to establish that the Veteran manifested symptoms during service or as early as 1983, are considered competent lay evidence as to the subjective experiences.  However, the Veteran's lay statements that these were symptoms of MS are an exercise of medical judgment which the Veteran is not competent to offer.  While the August 1996 Notice of Disagreement argues that his medical records support his contentions, they in fact do not.  None of his medical records indicate that the brain and spinal cord plaques were of such an age that they must have resulted in manifestations during service or the presumptive window.  

The Veteran mentioned Dr. B. as specifically finding that the MS must have existed for many years.  He further stated that the submitted records would bear this out; however, the records from Dr. B. do not show that.  Dr. B. completed a June 1995 letter describing the Veteran's MS, its onset and prognosis.  There is no mention that the MS preceded onset of symptoms in 1993.  The treatise article which the Veteran submitted indicates that MS had a typical onset between the ages of 20 and 40.  It does not support the proposition that the Veteran's MS must have manifested in those years.  As for his arguments related to impaired judgment, the Veteran was provided counseling during service.  He was not found to have a behavioral disorder or impaired judgment that could not be improved with counseling.  The Veteran brought a previous claim for service connection for depression related to these episodes of counseling.  It is not clear why the Veteran both believes that impaired judgment was a manifestation of MS and a separate psychiatric disorder.  

Beyond the fact that the Veteran's incompetent contentions that his subjective experiences were MS related, the Veteran has damaged his credibility through contrary statements.  The Veteran filed a claim for Social Security Administration (SSA) disability benefits in October 1995.  At that time, the Veteran completed a form describing his disability.  He stated that he had MS and a thoracic spinal disk disability.  When asked when his condition first bothered him, he entered January 16, 1991, providing factual evidence against this own claim.  The Veteran also reported an onset of symptoms in 1985 during a 2009 VA examination.  Thus, the Veteran has reported onset in 1969, 1979-1980, 1982, 1983, 1984, 1985, and 1991, while his treatment records show onset in 1993 with diagnosis in 1994.  

If this was not enough, a March 2008 statement from the Veteran indicates that his vision problems began in 1985, four to five years after his original contentions.  It is not clear why the Veteran's testimony is to be believed.  Furthermore, the Board is greatly disturbed by allegations of onset which change with the filing of a VA disability claim.  His statements that he believed the problems at the time to be related to alcohol abuse and his left knee disorder also diminish his credibility.  The Veteran is competent to report using alcohol and having trouble with his left knee.  Indeed, he is service-connected for a left knee disability.  Only years later in the course of a claim for benefits has he decided that these complaints were related to MS.  Similarly, the Veteran separated from service in 1982 and offered this retrospective assessment in 1996.  The law generally favors contemporaneous evidence over evidence offered decades after the fact when memory has been clouded by the passage of time.  The Veteran indicated that he had sexual dysfunction as early as 1979-1980, seeing spots, dizziness, lack of judgment, and vision problems with field of vision problems in the 1980-81 time period during service, but at the time of his initial diagnosis, the Veteran had dizziness, weakness, and unsteadiness only.  The Veteran offers no explanation as to why he believes symptoms not part of his initial diagnosis were a part of the initial onset of his disability.  

In this regard, a child was born to the Veteran's wife in 1994, generally indicating that he did not have sexual dysfunction in 1993, during onset of his MS symptoms.  The Veteran's allegations that his private doctors told him that his symptoms were of long standing origin was not borne out in the record.  Given the Veteran's incompetent opinions regarding symptoms and incredible statements regarding onset, the Board assigns virtually no probative value to his statements.  

Based on the above, the Board finds not only (A) - that the Veteran does not have the medical expertise to state that his alleged symptoms in service were initial manifestations of his MS - but (B) that many of these "symptoms" simply did not occur at the times the Veteran has indicated and that the Veteran is creating a history in order to receive VA benefits.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his alleged symptoms.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  

In support of his claim, the Veteran has also submitted lay statements from various individuals purporting to establish that he manifested symptoms of multiple sclerosis during the seven year presumptive period, including as early as 1984.  The Veteran's sister and brother-in-law state that they visited the Veteran on various occasions from 1984 to 1988 and he complained of occasional dizziness, leg weakness, and difficulty with balance.  See lay statements from L.J. and C.J. dated January 2006 and April 2007.  They also assert that the Veteran used a cane to walk.  

The Veteran also submitted December 2005 and April 2007 statements from a former employer, J.S.  J.S. indicated that the Veteran began working for him in early 1984.  The Veteran started as a salesman before being promoted to a sales/finance manager.  J.S. indicated that within a year or less, he noticed the Veteran would come to work with a walking cane.  He stated that the Veteran several episodes of attacks from what he now knew to have been diagnosed as MS.  He noticed a consistent downgrade of the Veteran's walking and general movement.  

The Board also notes that other lay statements have been submitted.  These either do not address when the Veteran's MS began or concern other disabilities entirely.  See December 2005 and March 2007 statements from O.Y.  

The Board finds that the remaining lay statements are alternatively incompetent and incredible.  To the extent that L.J., C.J., and J.S. are positively identifying episodes as attacks of MS, none are competent to make that assertion.  Second, walking with a cane is not sufficient to establish the presence of a demyelinating disorder or unsteadiness due to such a disorder.  The Veteran is service-connected for a left knee disability and apparently attributed his walking difficulty to the left knee.  Worse still these statements ignore the fact that the Veteran had a May 1993 weight lifting injury.  His medical records contain a specific finding that the Veteran was "very muscular."  The Veteran was either in sufficient physical condition to pursue weight lifting or he was hobbled by unsteadiness.  These two perspectives on the Veteran are not compatible.  Third, contemporaneous evidence shows that the Veteran began reporting new onset unsteadiness in September 1993.  He gave no history of gait disturbance prior to that year.  His SSA application indicated that his condition first bothered him in January 1991.  

As to J.S., he does not indicate how long the Veteran worked for him and when the episodes began.  From context, J.S. appears to indicate that the episodes were a regular feature of the Veteran's employment for a long period of time, potentially years.  The Veteran's medical records show that the Veteran remained employed in sales at the same location in May 1993.  When the Veteran actually began having neurological complaints that were diagnosed in 1993 and 1994 as MS, the Veteran had been employed at the same location for most of a decade.  The Veteran may well have degraded after the onset of MS while still employed by J.S., after September 1993.  Thus, J.S. may have been reporting onset of "episodes" that actually occurred after the conclusion of the seven year presumptive window in 1989.  It is not clear from the record when the Veteran left J.S.'s employ.  In sum, the Board finds that the remaining lay statements are only partially competent, frequently incredible and not entitled to significant probative weight.  

In weighing the evidence in this appeal, the Board finds that the medical evidence is of great probative value in that it is contemporaneous, competent and unbiased by the instant claim.  The Board emphasizes again that there is no medical evidence showing complaints or treatment for symptoms reasonably associated with MS until 1993.  While the lack of contemporaneous medical evidence showing treatment or complaints of symptoms is one factor among many in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, after reviewing the lay and medical evidence of record, the Board finds that the lay evidence of MS symptoms during service or during the seven year presumptive window is inconsistent with the medical evidence of record, which is considered the most competent and credible evidence of record regarding the onset and presentation of the Veteran's symptoms.  

Beyond the above, the Board must find that the Veteran's lay statements, prior to the time the Veteran filed a claim for MS with the VA, provides particularly negative factual evidence against this claim, clearly indicating that the Veteran's problems began years after service, well outside the presumptive period.  His claim to SSA is particularly damaging both to his case and to the Veteran's credibility with the VA regarding all his claims as it clearly indicates a willingness to provide an incorrect history of a disability in order to receive VA compensation.  The Board can not address the concerns of the JMR without making such unambiguous findings in this case.

In light of the litigation on this issue, and the fact that this case will likely return to the Court, and in light of the JMR, the Board believes it must be particularly unambiguous in its factual findings in order to avoid further (if not everlasting) litigation on this matter:  As noted above, the Veteran served on active duty from March 1968 to November 1982.  Very important in this case, when the Veteran sought to establish medical care in 1993, he did not report that his symptoms of unsteadiness or decreased motor function and sensation in his lower extremities had been present during service or for several years prior to 1993.  Instead, he reported that he first noticed those symptoms approximately one month prior to seeking treatment.  See private treatment records dated May and September 1993.  

Such histories reported by the Veteran for treatment purposes are found by the Board to be of more probative value than the more recent assertions and histories given for VA disability compensation purposes by the Veteran and the lay statements he has submitted.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In summary, the Board has weighed the lay and medical evidence of record and finds that the lay evidence of MS symptoms during service or as early as 1983 are of lesser probative value than the medical evidence that contains statements the Veteran made for treatment purposes, which reflect that his symptoms began in 1993. 

The October 2011 joint motion for remand (JMR) indicated that the Board's discussion of the competency and credibility of the lay evidence was lacking.  The basis of this is unclear.  The Board was principally tasked with revisiting the Veteran's credibility as to his complaints of MS related symptoms such as seeing spots and blackouts.  As discussed at length above, the Board has determined that (A): the Veteran is not competent to link his subjective experiences to a later onset of symptoms.  His claims that his doctors told him he had long standing MS have not been supported in the record.  Finally and importantly, the Veteran is (B): not a credible historian as to his MS symptoms.  The Board emphasizes that this lack of credibility extends to all the symptoms which the Veteran claims are in-service manifestations of MS and all post-service symptoms.  

The JMR also pointed to a June 2009 VA examination report, in which the examiner stated that the Veteran's MS symptoms became manifest in 1985.  The Board has reviewed the report and notes that the 1985 date came from the Veteran's report of medical history and is not based on the examiner's exercise of independent judgment.  The examination was for joints, not MS, investigating whether the Veteran's right hip disability was likely related to his left knee disability and did not evaluate the Veteran's claimed date of onset.  Transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board may find medical reports incredible if the report relies on statement by the Veteran which the Board rejects.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  The Board rejects the Veteran's statements for the reasons stated above.  Thus, the Board does not accept the June 2009 VA examination report as credible on this point.  

The JMR also instructed the Board to revisit the issue of whether the Veteran should receive a VA examination in connection with this claim.  In this regard, the Board finds no cogent legal basis to "revisit" an issue which the Board has fully addressed and the parties of the JMR provide no basis for a finding of "inadequacy".  In any event, as discussed extensively below, the Board finds that the duty to assist in providing an examination has not been triggered.  There is no other "inadequacy" identified in the October 2011 JMR.  

In light of the foregoing, the Board finds the preponderance of the competent, credible, and probative evidence of record establishes that the Veteran first manifested symptoms reasonably attributable to multiple sclerosis in approximately 1993 and was first diagnosed with multiple sclerosis in May 1994, more than ten years after he was separated from service.  Because multiple sclerosis is not shown to be manifested during the applicable seven year presumptive period, presumptive service connection is not warranted for MS either on a direct basis or as a chronic disease under 38 C.F.R. § 3.307. 

The Board has considered whether service connection may be granted on a direct basis; however, no medical professional has evaluated the Veteran and determined that his multiple sclerosis is related to his military service.  

Therefore, for the reasons and bases set forth above, the Board finds the preponderance of the most competent, credible, and probative evidence of record is against the grant of service connection for multiple sclerosis, because multiple sclerosis, to include symptoms thereof, were not manifested during the seven year presumptive period, and there is no competent lay or medical evidence that establishes a nexus between the Veteran's military service and multiple sclerosis diagnosed more than ten years thereafter.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

In March 2011, the Board determined that the duty to notify had been satisfied.  The October 2011 joint motion for remand did not identify any error as to the duty to notify.  Finally, the Veteran's representative submitted a March 2012 statement waiving any error as to the duty to notify.  The Board finds that there is no error in the duty to notify that will create prejudice to the Veteran.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service treatment records from VA and private health care providers dated from 1993 to 2010.  The Veteran was offered the opportunity to submit additional evidence and did so in the form of a December 2011 VA examination which was not relevant to the instant appeal.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran's representative has argued that remand is warranted to provide the Veteran with a VA examination in connection with this claim pursuant to the duty to assist.  The Board finds a VA examination is not warranted because the evidence of record does not establish an in-service event, injury, or disease to which the post-service diagnosis of multiple sclerosis may be associated or the presence of a multiple sclerosis, or symptoms reasonably attributed thereto, during the applicable presumptive period.  See McLendon.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  The Board considers the Bardwell rule equally applicable to presumptive periods as well.  

As discussed above, the Board has found that the Veteran's, his sister and brother-in-law's and J.S.'s lay evidence is incredible and incompetent.  The remaining evidence does not support a finding that MS was manifested during service, within seven years of separation or is somehow related to an event, injury or disease in service.  Such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Simply stated, there is no evidence on which a doctor could state that the Veteran's problem began within the presumptive period other than the lay statements cited above, which the Board finds to be incredible to the extent that they are contradicted by the lay statement of the Veteran himself that he began to have problems many years after service, well outside the presumptive period.  There being no other evidence, lay or medical, to relate the Veteran's MS to service, a VA examination is not warranted.  See Bardwell.  

Simply stated, a VA examination would have to be based, in part, on the Veteran's lay statement regarding this history of his disability.  The Veteran's lay statements in this case are not credible.  His creditable statements, made prior to his claim, clearly indicate that this problem began outside the presumptive period.  The medical evidence post-service clearly support this finding.  Therefore, there is really no reason to provide the Veteran with a VA examination.  The critical issue in this case is the factual findings of the Board.  In this regard, it is important to note that the Board, and the undersigned, have granted claims of service connection for MS based on credible statements from a veteran that his or her problems began prior to treatment, however, this is not one of those situations.  In this case, the Veteran own statements provide highly probative evidence against his claim, particularly his statements to SSA and when he initially requested treatment for this problem.  A VA medical opinion will not provide a basis to grant this claim.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Despite the age of this appeal, the Board has remanded this issue only once in November 2005 in relevant part to obtain the Veteran's Social Security Administration records.  These were obtained and considered in the instant decision.  The Board finds that the RO complied substantially with November 2005 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

It is important to note that the Board has reviewed the JMR in detail.  If the parties of the JMR disputed the Board's finding on some other issue that they have not addressed, the prior JMR would have been the moment to make this point clear, rather than at a later date (after this decision).  Decisions from the Court have repeatedly cautioned the parties of JMRs that they should not provide one basis to vacate and remand a decision from the Board, and then (once the actions requested have been undertaken, as in this case) find another reason to vacate and remand a decision from the Board based on the same facts that were before them when the case was first before the Court.  See Massie v. Shinseki, 25 Vet. App. 123 (2011) (in which the Court stated that it is troubled that the current system "provides very little incentive for an attorney practicing before VA to present all available arguments to the agency in one comprehensive appeal to the Board where veterans' claims can be resolved in a timely matter").  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for MS is denied.


REMAND

The Board remanded the issues of service connection for a cervical spine disability and Brown-Sequard syndrome in March 2011.  The Veteran has since changed representation to a private attorney.  The Appeals Management Center (AMC) had jurisdiction to process the Veteran's remand.  VA adjudication procedure requires that remands where the claimant is represented by an attorney are to be processed at the RO of jurisdiction.  Since the AMC returned the claims file to the Board for purposes of addressing the above issue remanded from the Court, the Board remands the cervical spine and Brown-Sequard claims to the RO for completion of the March 2011 remand instructions.  

The March 2011 remand instructed that the Veteran receive a VA examination as to each claim, which appears to have occurred in December 2011.  The remaining instruction was to readjudicate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

Complete the March 2011 remand instructions through readjudication of the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


